Exhibit Subsidiaries of Franklin Street Properties Corp. Name Jurisdiction of Organization FSP 380 Interlocken Corp. Delaware FSP 390 Interlocken LLC Delaware FSP Addison Circle Corp. Delaware FSP Addison Circle Limited Partnership Texas FSP Addison Circle LLC Delaware FSP Austin N.W. Limited Partnership Massachusetts FSP Blue Lagoon Drive Corp. Delaware FSP Blue Lagoon Drive LLC Delaware FSP Bollman Place Limited Partnership Massachusetts FSP Collins Crossing Corp. Delaware FSP Collins Crossing Limited Partnership Texas FSP Collins Crossing LLC Delaware FSP East Baltimore Street LLC Delaware FSP Eldridge Green Corp. Delaware FSP Eldridge Green Limited Partnership Texas FSP Eldridge Green LLC Delaware FSP Forest Park IV LLC Delaware FSP Forest Park IV NC Limited Partnership North Carolina FSP Goldentop Technology Center Limited Partnership California FSP Greenwood Plaza Corp. Delaware FSP Hillview Center Limited Partnership Massachusetts FSP Holdings LLC Delaware FSP Innsbrook Corp. Delaware FSP Investments LLC Massachusetts FSP Liberty Plaza Limited Partnership Texas FSP Lyberty Way Limited Partnership Massachusetts FSP Merrywood Apartments Limited Partnership Texas FSP Montague Business Center Corp. Delaware FSP Northwest Point LLC Delaware FSP One Overton Park LLC Delaware FSP Park Seneca Limited Partnership Massachusetts FSP Park Ten Limited Partnership Texas FSP Park Ten LLC Delaware FSP Property Management LLC Massachusetts FSP Protective TRS Corp. Massachusetts FSP River Crossing LLC Delaware FSP Southfield Centre Limited Partnership Massachusetts FSP Willow Bend Office Center Corp. Delaware FSP Willow Bend Office Center Limited Partnership Texas FSP Willow Bend Office Center LLC Delaware
